Citation Nr: 1218660	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2005, August 2006, April 2007, and October 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiometric testing performed during the Veteran's 1964 separation medical examination and during a 1988 reservist medical examination failed to reveal hearing loss for VA purposes.

2.  The first treatment of record for a hearing impairment is in 2005, more than 40 years after the Veteran's discharge from active service.

3.  The more probative medical opinion of record fails to relate the Veteran's current bilateral hearing loss to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

Regarding VA's duty to notify, a March 2005 letter apprised the Veteran of the criteria for establishing service connection, the evidence VA would obtain, and the evidence the Veteran is responsible for providing.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  Additionally, a June 2006 letter advised the Veteran of the method by which VA determines disability ratings and effective dates.  Thereafter, the Veteran's bilateral hearing loss service connection claim was readjudicated, as reflected by three subsequent rating decisions, a statement of the case, and a supplemental statement of the case.  Accordingly, the Board finds that any potential error with regard to the content or timing of the notice provided has been overcome.  Moreover, neither the Veteran nor his representative have asserted that the Veteran has been prejudiced by the manner of the notice provided.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue decided on appeal has been obtained.  The Veteran's service, VA, and private treatment is of record, and the Veteran has not identified any relevant, available evidence that has not been obtained.  While the Veteran's VA treatment records were last obtained in January 2009, there is no indication that these records were reflect anything other than the Veteran's ongoing treatment for his currently-diagnosed bilateral hearing loss.  As it is the etiology of the Veteran's hearing loss, and not his ongoing treatment for this diagnosed disorder, that is at issue, the Board finds that the Veteran's more recent VA treatment records need not be obtained.  

Moreover, the Veteran was afforded a VA examination and medical opinion in conjunction with his bilateral hearing loss service connection claim, and the Board finds that the examination and related medical opinion are sufficient for adjudicatory purposes.  The examination report reflects that the examiner conducted a comprehensive audiometric examination of the Veteran and reviewed relevant prior audiometric testing results, including those conducted during the Veteran's active and reserve service.  Moreover, the examiner conducted a detailed review of the Veteran's claims file and offered a supporting rationale for the medical opinion provided.  The Veteran was also offered an opportunity to testify at a Board hearing, but he declined the offer.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

The Veteran asserts that his current hearing loss is attributable to his in-service duties as a gunner operating a 106 recoilless rifle.  The Veteran contends that his in-service exposure to this acoustic trauma triggered the development of his current bilateral hearing loss.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records fail to reflect that he sought treatment for a hearing impairment during service, and on separation from service in 1964, audiometric testing failed to reveal a hearing loss, as defined by VA.  Moreover, in a corresponding medical history report, the Veteran denied ever having experienced any ear, nose, or throat trouble.  Likewise, audiometric testing performed approximately 24 years after active service, in conjunction with an April 1988 reservist medical examination, also failed to reveal hearing loss for VA purposes, and the Veteran specifically denied ever having experienced a hearing loss in his corresponding medical history report.

The first evidence reflecting the Veteran's report of experiencing hearing loss is his March 2005 VA compensation claim, at which time he reported that he had never sought treatment for his hearing impairment.  The first treatment for hearing loss of record is a July 2005 private audiological treatment record, at which time the Veteran was diagnosed with bilateral sensorineural hearing loss.  A September 2006 letter authored by a private otolaryngologist reflects the physician's statement that he had recently treated the Veteran for bilateral hearing loss, which the Veteran reported had gradually progressed over the years.  The physician then opined that the Veteran's hearing loss was due to both the natural aging process and his military noise exposure, but that he could not quantify the effect that the Veteran's military noise exposure had on his development of hearing loss.

A September 2006 VA treatment record reflects the Veteran's report of experiencing longstanding progressive bilateral hearing loss, and he related the etiology of his hearing loss to his in-service noise exposure.  However, he also reported post-service occupational noise exposure from generators and recreational noise exposure while hunting .  The Veteran reported that he did not use hearing protection during service or while hunting and that he was only provided hearing protection by his employer in the latter part of his career.  The treatment provider diagnosed the Veteran with bilateral sensorineural hearing loss and scheduled a hearing aid fitting.

In a second letter dated in June 2007, the Veteran's treating private otolaryngologist opined that the Veteran's significant in-service noise exposure is the most likely cause of his current hearing loss.

The Veteran was afforded a VA audiological examination in September 2007, during which the Veteran reported experiencing military noise exposure from repeated gunfire.  Additionally, he reported one instance in 1963 during which he experienced a transient period of hearing loss and bleeding from his right ear after firing weapons that day, but stated that his hearing acuity returned to normal the following day.  The Veteran also reported occupational noise exposure from distant generators and denied any recreational noise exposure.  After conducting a physical examination of the Veteran and performing relevant audiometric testing, the examiner diagnosed the Veteran with bilateral hearing loss for VA purposes.  However, after reviewing the Veteran's claims file, including his service-related audiometric test results, post-service hearing loss treatment, and the letters authored by the Veteran's private audiologist, the examiner opined that it was less likely than not that the Veteran's current hearing loss is attributable to service.  In support of this opinion, the examiner stated that the Veteran did not have hearing loss for VA purposes on separation from service or during his 1988 reservist examination, therefore failing to suggest that his current hearing loss is etiologically related to his period of active service from 1961 to 1964.

After reviewing the evidence of record, the Board finds that the VA examiner's opinion should be accorded greater probative weight than the private opinion.  It was premised on an accurate review of the record, is consistent with the evidence of record, and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Specifically, the examiner noted the lack of any objective indication of a hearing loss for VA purposes until many years after service.  See e.g., Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Conversely, the medical opinions authored by the Veteran's private treating otolaryngologist should be afforded little probative weight.  In 2006, the physician initially opined that the Veteran's current bilateral hearing loss was due in part to his military noise exposure, although he could not quantify to what extent his service had contributed to his hearing loss, as the Veteran's hearing loss was also a product of the natural aging process.  In 2007, the physician amended his opinion to a more definitive statement that the Veteran's service is the most likely cause of his current hearing loss.  However, both medical opinions summarily state that the Veteran's current hearing loss is at least partly attributable to service, but neither medical opinion is supported by a rationale.  Moreover, neither opinion reflects that the physician relied on anything other than the Veteran's report of in-service noise exposure, and there is no indication that the physician reviewed the Veteran's service treatment records, including those reflecting the results of audiometric testing conducted in 1964 and 1988, when rendering these medical opinions.  As such, the Board finds that these medical opinions are of little probative value.

The Board specifically acknowledges its consideration of the lay evidence of record, including the Veteran's report that he was exposed to acoustic trauma in service, experienced a temporary hearing loss during service, and has experienced progressively deteriorating hearing acuity since service.   The Board further acknowledges that the Veteran is competent to report his in-service experiences and the onset and continuity of his hearing impairment, as these are all experiences capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   

However, the Board does not find the Veteran to be a credible historian, as the record reflects several inconsistencies in his statements of record.  Specifically, the record reflects that while the Veteran reported during his 2007 VA examination that he experienced a period of hearing loss accompanied by bleeding from his ear during service, he denied ever having experienced any ear problems on separation from service.  Moreover, to the extent the Veteran has recently reported experiencing an on-going, progressively worsening, hearing loss since service, the Veteran denied ever having experienced any hearing loss when completing his 1988 reservist medical history report.  Furthermore, the Veteran reported recreational noise exposure when hunting when seeking VA audiological treatment in 2006, but denied a history of recreational noise exposure during his 2007 VA examination.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  As such, the Board finds that the Veteran's account of the onset and continuity of his hearing impairment should be afforded little probative weight.

Furthermore, to the extent that the Veteran is relating his currently-diagnosed hearing loss to service, the Board notes that the Veteran, as a lay person, is not medically qualified to make such a causal connection.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Moreover, the more probative medical opinion of record fails to provide such a link.

Thus, the evidence of record reflects the Veteran's first report of and treatment for hearing loss in 2005, approximately 41 years after service.  Moreover, the more probative medical opinion of record fails to relate the Veteran's currently-diagnosed bilateral hearing loss to service.  As such, the Board finds that a basis for granting service connection for bilateral hearing loss has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran is seeking service connection for a bilateral knee disability, which he contends that he developed as the result of his in-service parachuting jumps.  The Board notes that evidence of record confirms the Veteran's in-service parachuting activities, as the Veteran's DD Form 214 reflects his receipt of the Parachutist Badge.  The Veteran further reports experiencing knee pain during service, and one of the Veteran's fellow service members has submitted a letter in which he recollects the Veteran's in-service reports of knee pain.  

However, while the Veteran now reports experiencing knee pain during service, he made no such reports during service and denied ever experiencing any knee symptomatology upon separation from service.  Additionally, the Veteran's knees were clinically assessed as normal on both separation from service and during the his 1988 reservist medical examination.  Furthermore, a 1988 reservist medical history report reflects that the Veteran again denied ever experiencing any knee symptomatology.  

The first knee treatment of record is in 1994, at which time the Veteran reported experiencing knee pain for six to eight months prior to the time of treatment.  Subsequent records reflect that the Veteran underwent right total knee replacements in 1997 and 2006 and a left knee replacement in 2001.  The treatment records themselves do not reflect any medical opinions regarding the etiology of the Veteran's knee disorders, although they do reference the Veteran's significant body weight as a contributing factor to his knee pain.  (A March 2008 VA treatment record reflects the Veteran's body weight to be 308 pounds and his body mass index as 39.5.)

In support of his claim, the Veteran has submitted several medical opinions authored by his private physician.  In a 2005 letter, the physician first opines that the Veteran's "paratrooper" activities during service may have been a factor in his development of his knee disorder.  In a 2006 letter, the physician stated that he believed that the Veteran's knee disorders are secondary to service; however, he stated that he could not ascertain the actual impact the Veteran's service had on the development of his knee disorders, as the Veteran's knee disorders are also attributable to the natural aging and degenerative process.  In a 2007 letter, the physician stated that the Veteran's knee disorders are directly related to service.  

However, the physician failed to provide any supporting rationale for the opinions rendered, and the Board notes that the physician's opinions do not consider relevant evidence of record, namely the Veteran's active and reservist service treatment records.  Moreover, the opinions do not account for the length of time between the Veteran's service in the early 1960's and his first knee complaints approximately 30 years after service, or comment on the Veteran's body weight as a contributing factor to his current knee disorders (as his treatment records indicate his body weight contributes to his knee disorders).

The record also includes a 2006 letter from a "Readiness Technician" who is associated with the Veteran's National Guard unit.  The letter reports that the Veteran was assigned a physical profile in 1999 due to his lower extremity physical limitations.  The readiness technician further related the Veteran's lower extremity disability to his parachutist activities during his period of active service, although the Board notes that there is no indication that this technician is a medical professional competent to make such a correlation.

In any event, the evidence of record suggests a potential relationship to service, but is too equivocal to support a service connection grant at this time.  Thus, the Board finds that VA's duty to provide the Veteran with an examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

Additionally, the Veteran's recent VA treatment records should be obtained and associated with his claims file.  The Veteran's paper claims file reflects that they were last associated with the record in January 2009, and no subsequent records have since been electronically associated with the Veteran's virtual claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's VA treatment records from January 2009 to the present.

2.  Then, schedule the Veteran for an appropriate VA examination to address the potential relationship between his current bilateral knee disorders and service.

The examiner should review the Veteran's claims file, to include: (1) the Veteran's active service treatment records from 1961-1964; (2) the Veteran's 1988 reservist medical examination and medical history reports; (3) the first knee treatment of record in 1994; (4) the Veteran's contention that he experienced knee pain during service; (5) and the 2005, 2006, and 2007 medical opinions authored by the Veteran's private physician.  Then, after conducting a relevant physical examination of the Veteran, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current bilateral knee disability is related to service.

The examiner should provide a rationale for any opinion expressed.  If the examiner concludes that a medical opinion cannot be reached without resorting to speculation, an explanation as to why that is so should be provided, to include a recitation of the missing evidence necessary to render a non-speculative opinion.

3.  Then, readjudicate the Veteran's bilateral knee disorder service connection claim.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


